Citation Nr: 1643772	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-00 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for achalasia.  

2.  Entitlement to an increased rating for varicose veins of the right leg, status post ligation with scars, rated as 10 percent disabling prior to February 5, 2009; as 20 percent disabling from February 5, 2009, to September 8, 2014; and as 40 percent disabling from September 9, 2014, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied entitlement to a disability rating in excess of 30 percent for achalasia and granted an increased 10 percent rating for varicose veins of the right leg status post ligation with scars, effective from July 9, 2004.  

In an October 2013 rating decision, the RO assigned an increased 20 percent rating for varicose veins of the right leg, effective from February 5, 2009.

The Veteran testified at a hearing before the undersigned in May 2014.  A transcript is of record.  The Board remanded this case for additional development in June 2014.  

Thereafter, in a November 2014 rating decision to the RO assigned an increased rating of 40 percent rating for the Veteran's varicose veins of the right leg, effective from September 9, 2014.  



FINDINGS OF FACT

1.  The Veteran's achalasia is not severe, permitting liquids only.  

2.  Prior to February 5, 2009, the Veteran's varicose veins of the right lower extremity were manifested by swelling and pain that was relieved by elevation of the extremity.  

3.  From February 5, 2009, to October 26, 2011, the Veteran's varicose veins of the right lower extremity were not manifested by persistent edema and statis pigmentation or eczema.  

4.  From October 27, 2011, forward, the Veteran's varicose veins of the right lower extremity were manifested by persistent edema and statis pigmentation, but not by persistent ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for achalasia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7203 (2015).

2.  Prior to February 5, 2009, the criteria for a rating in excess of 10 percent for varicose veins of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2015).

3.  From February 5, 2009 to October 26, 2011, the criteria for a rating in excess of 20 percent for varicose veins of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2015).

4.  From October 27, 2011, to September 8, 2014, the criteria for a disability rating of 40 percent, but not higher, for varicose veins of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2015).

5.  From September 9, 2014, forward, the criteria for a rating in excess of 40 percent for varicose veins of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Additionally, VA examinations were performed in December 2009, October 2011, and September 2014 that included consideration of the Veteran's medical history and set forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's varicose vein and esophageal conditions since the September 2014 VA examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

The Board remanded this claim in June 2014 to obtain additional records and to afford the Veteran new VA examinations.  All of these actions have been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509 (noting that "the relevant temporal focus" is on "the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim"); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Achalasia

The Veteran asserts that he is entitled to a rating in excess of 30 percent for his achalasia.  His achalasia has been rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7203.  Diagnostic Code 7203 provides that a 30 percent rating is warranted for moderate stricture of the esophagus.  A 50 percent rating is warranted for severe stricture of the esophagus, permitting liquids only.  An 80 percent rating is warranted where only liquids can pass through the esophagus, with marked impairment of general health.  

The Veteran filed a written claim for an increase in November 2009.  In conjunction with his claim, VA treatment records dated since August 1998 have been obtained.  The Veteran also underwent three VA examinations during the appeal period - in December 2009, October 2011, and September 2014. 

VA outpatient treatment records show that in February 2008 the Veteran underwent a panendoscopy (EGD) with esophageal dilation due to heartburn and
Dysphagia.  Before the surgery, he had reported occasional difficulty swallowing solids.

On VA examination in December 2009, the Veteran reported that the esophageal dilation in February 2008 had helped his dysphagia.  He reported very mild dysphagia occurring at times.  He stated that he was having no other problems or difficulty with swallowing and there had been no weight loss.  The examiner diagnosed history of achalasia, status post pneumatic balloon dilatation, and then Heller myotomy with a fundoplication.  The examiner noted that the Veteran had very mild, intermittent dysphagia with relationship to his achalasia.  

VA outpatient treatment records dated in January 2011 showed that the Veteran complained that his esophagus wad getting tight again with choking.  He underwent esophageal dilation in February 2011.  On follow-up in May 2011, he reported no further difficulty with dysphagia.

On VA examination in October 2011, the Veteran complained of pain in his esophageal area after eating frequently and blockage of food.  He also frequently
had food from the day before get regurgitated in a "jello form."  The Veteran stated that generally after dilation he has improvement of symptoms for about three months but after the most recent EGD/dilation his symptoms returned within one month as significant as they had been prior to the dilation.  Upon examination, the examiner described the Veteran's esophageal stricture as moderate, noting that the Veteran had consistent symptoms with pain and that regularly food got stuck.  He had no dysphagia with liquids.  

VA outpatient treatment records showed continued dysphagia and improvement with dilation, which the Veteran underwent in May 2013.  In November 2012, the Veteran stated that he was noticing that food was going down his esophagus slower and felt like it was getting stuck.  An EGD was performed on in February 2013 which showed no varices in the distal esophagus, with the gastroesophageal junction widely patent and the scope passed easily.  It was reported in April 2013 that the Veteran currently had dysphagia three times per week to solids slightly greater than liquids.  He ate small amounts at a time, chewing very carefully, without limiting food.  He felt food stuck sometimes up high, other times low.  It eventually passed on its own, but sometimes he had to vomit (once a month).  He denied any weight loss.  

At his May 2014 hearing, the Veteran reported that he was only able to consume soft foods.  He stated that to swallow his food without choking, he would chew his food until it was a liquid consistency and then swallow.  He noted that he stuck to primarily soft foods and in the morning would eat apple sauce, yogurt, or baby food and that if he wanted to eat chicken, it would need to be ground so he could chew the food thoroughly before swallowing.  He also stated that he stayed away from bread or fresh fruit as those foods tended to make the condition worse.  

On VA examination in September 2014, the Veteran stated that he did not have dysphagia for liquids, since his last dilation of 2011.  He did have dysphagia for solids and it could take 10 to 15 minutes for solids to pass.  He ate three meals, applesauce and yogurt for breakfast, half a sandwich for lunch and a typical dinner would be chicken.  He had to chew solids for a long time but they did pass.  After he ate solids, it helped to raise both arms to get food to pass.  He drank juice
and ate soups through the day.  The Veteran had infrequent episodes of epigastric distress, dysphagia, and pyrosis.  He had daily dysphagia for solids but was able to maintain his weight, now about 210 pounds.  It currently took 10 to 15 minutes for solids to pass.  The Veteran appeared well developed and well nourished.  The examiner noted that a May 2014 EGD showed a normal esophagus, widely patent.

The Board finds the preponderance of the evidence is against entitlement to a disability rating in excess of 30 percent for the Veteran's achalasia.  At no time has the Veteran complained, or does the evidence show, that his esophageal stricture is severe, permitting liquids only.  In February 2008, the Veteran 
reported only occasional difficulty swallowing solids.  On VA examination in October 2011 he complained of blockage of food and in November 2012 he stated that he was noticing that food was going down his esophagus slower and felt like it was getting stuck.  In April 2013, he reported that he ate small amounts at a time, chewing very carefully, without limiting food.  Although food sometimes felt stuck, it eventually passed on its own.  At his hearing in May 2014 and on VA examination in September 2014, the Veteran indicated that he was able to consume food, to include soft foods, although he had to chew the food thoroughly before swallowing and it could take 10 to 15 minutes for solids to pass.  The Vetera ate three meals a day, to include applesauce and yogurt, half a sandwich, and chicken.  Again he stated that he had to chew solids for a long time but they did pass.  Therefore, the evidence of record shows that the Veteran is able to consume food, albeit with difficulty, and that his esophageal stricture is not severe, permitting liquids only.

In July 2016, the Veteran's representative requested consideration of Diagnostic Code 7346.  See 38 C.F.R. § 4.114, DC 7346.  The Veteran's disability has been manifested by pain and vomiting (once a month).  However, there have been no complaints or findings of material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  To the contrary, the Veteran has consistently denied any weight loss and the September 2014 VA examiner stated that he appeared well developed and well nourished.  

The Veteran's representative also requested that the Veteran be assigned a separate disability rating under DC 7346.  However, the Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114 provides that ratings under DCs 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  Here, the Veteran's predominant symptom is difficulty swallowing food, such that DC 7203 is the appropriate code.  Elevation to the next higher evaluation based upon the severity of the Veteran's overall disability is not warranted.  As noted above, he is able to consume food and there is no impairment of his health.  

Thus, the evidence shows that the Veteran's achalasia has not met or approximated the criteria for an increased rating at any point during the pendency of this claim, for the reasons explained above.  Rather, it has more nearly approximated the criteria for a 30 percent rating throughout this period.  



The evaluation of the Veteran's achalasia does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's achalasia with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his achalasia is manifested primarily by difficulty swallowing solid foods.  His other symptoms, such as nausea, dysphasia, epigastric distress, and pyrosis, etc., have been considered, but the evidence does not support a higher rating under any applicable diagnostic code.  See 38 C.F.R. §§ 4.113, 4.114.  There are no manifestations of the Veteran's achalasia not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's Achalasia for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  


Varicose Veins

The Veteran's varicose vein condition has been rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7120.  Diagnostic Code 7120 provides that a 10 percent rating is assigned for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest. 38 C.F.R. § 4.104, DC 7120 (2015).  

The Veteran submitted a written claim for an increased rating in November 2009.  In conjunction with his claim, VA treatment records dated since August 1998 have been obtained.  The Veteran also underwent three VA examinations during the appeal period - in December 2009, October 2011, and September 2014. 

The VA outpatient treatment records show that the Veteran was prescribed compression stockings in July 2004 for recurrent varicose veins in his right lower extremity.  In November 2004, February 2006, and March 2008, it was noted that the Veteran's work required him to stand and walk for most of the day, which caused swelling and pain in his right lower leg, especially in his calf region.  The pain (which was more dull in quality) lasted until he lies down.  The examiner noted right lower extremity varicosities on the posterior/lateral aspect below the knee, compressible and nontender to palpation, with no skin changes and minimal edema.  The examiner stated that there was mild venous insufficiency, and that the Veteran had both deep and superficial disease.  An additional notation indicated that the Veteran reported that he had swelling and calf pain at times if walked prolonged distance.  On February 2, 2009, the Veteran complained of occasional, dull pain at the site of his varicose veins, but stated that the varicose veins and pain improved when he elevated his leg.  The Veteran subsequently underwent surgery for vein stripping in February 2009.  

On VA examination in December 2009, the Veteran reported that the venous varicosities had remained unchanged since his February 2009 surgery.  After surgery, he was fitted for a thigh-length right Jobst stocking, which helped reduce some of the swelling in his right lower extremity. The Veteran stated that the swelling was reduced with elevation of his leg, primarily at night.  He described his current symptoms as an aching sensation in his right lower extremity at the level of the calf, as well as a sensation of pins and needles over the posterior aspect of the right calf.  He also sensed reduced sensation or numbness over the posterior aspect of the right calf.  The examiner noted that the Veteran was wearing the stocking.  Examination of the right lower extremity disclosed 3+ venous varicosities in the posterior aspect of the lower right extremity from the level of the knee to the ankle.  The varicosities showed no ulcerations.  There was mild swelling of the right lower extremity at the level of the calf.  The circumference of the right lower extremity at mid-calf was 38 cm., compared to the left calf, which measured 37 cm. There was trace edema noted at the right ankle, no edema at the left ankle.  Examination of the skin disclosed 3 surgical scars over the right lower extremity. The first scar was in the right groin.  The scar was 4 cm. in length and less than 1 mm. in width.  The scar was superficial, with no underlying tissue loss.  There was no pain on palpation of the scar and no depression, elevation, or alteration of skin contour.  The scar was smooth.  The skin tone was normal.  There was no 

adherence or restriction of movement.  There was no inflammation, edema, ulceration, or keloid formation.  There were 2 smaller scars over the posterior aspect of the right calf from the venous stripping.  These scars were 3 cm. in length and 1 mm. in width.  The scars were superficial, with no underlying tissue
loss.  The scars were nontender.  There was no depression, elevation, or alteration of skin contour.  The scars were smooth, with no significant pigmentation.  There was no adherence to underlying tissue, nor restriction of movement.  There was no inflammation, edema, ulceration, or keloid formation.  The examiner diagnosed recurrent venous varicosities, grade 3/4, of the distal right lower extremity from the level of the right knee to the ankle, noting the Veteran's complaints of mild aching in the right knee, chronic swelling in that area, and the need for a full-length support hose or stocking for the right lower extremity.  

A VA treatment record dated in January 2011 noted that the Veteran had right leg pain with ankle and calf swelling since his February 2009 vein surgery.  The treatment records showed continued edema and complaints of right leg pain.  The Veteran was given new compression stockings in July 2011 which helped lessen the swelling.

The Veteran was afforded another VA examination in October 2011.  He reported that since VA examination in December 2009, he continued to have stinging pains in his calf which were continuous with chronic swelling that was worse after standing at work for his shift.  He reported aching and fatigue in the leg after prolonged standing or walking, which was relieved by elevation of the extremity and compression hosiery.  The examiner noted incipient stasis pigmentation or eczema, as well as persistent edema that was incompletely relieved by elevation of extremity.  No ulceration or persistent pigmentation was noted.   The Veteran stated that he occasionally used a cane.  There was significant vascular bulging in the popliteal area, 5 cm. in width and 20 square centimeters.  There was also significant vascularity in the medial calf, another 20 square centimeters.  Photographs were taken and provided for review.  The Veteran had to stand for long hours at work and despite elastic stockings, he had increased discomfort and pain and edema.  Finally, the examiner noted multiple scars from the February 2009 surgery, with a surface area less than 39 square centimeters.    

VA outpatient treatment records show that in December 2011 the Veteran was diagnosed as having painful varicosities and was given Vanicream for dry skin/pruritis.  In November 2012, there were findings of skin discoloration of his right lower extremity and he was diagnosed as having vascular stasis.  Similar findings were recorded in May 2013 and November 2013.  

In April 2014, the Veteran submitted buddy statements in support of his claim.  These individuals stated that they had observed the Veteran's right lower extremity symptoms, including pain, needing to sit down to take pressure off of his leg, continued swelling and pain despite the use of support hose, and walking with a limp.

The Veteran testified before the Board in May 2014 that his right leg continued to go numb and swell.  He reported that his leg would swell while he was working and that he would go home after his shift, elevate his leg, and after 30 or 40 minutes the swelling would dissipate.  He did not report experiencing any ulceration from the condition but stated that he had to wear a compression stocking on the right leg.  

Most recently on VA examination on September 9, 2014, the Veteran reported that since his February 2009 surgery he had achy pain that was a distracting level of pain, from the ankle to below the knee, involving the entire circumference of the leg, throbbing in character.  He first reported that it was constant but then later reported it was gone at night when he was in bed.  He reported that his leg felt tired and gave out at times in the last 2 years.  He had not fallen but had almost fallen.  He had used a cane in the last 3 years which he kept in the car for use if he went shopping, but he did not use it at work.  He reports he had an intermittent momentary beating character pain in the popliteal area where his varicose veins were that occurred twice a day, rated 5/10 in severity.  The Veteran stated that he 

has not been diagnosed with a peripheral neuropathy by a doctor.  He reported he had swelling in the right leg that never went away and that his right calf always looked bigger than his left.  He also reported that he had discoloration at the ankle which never goes away, but that he had not had ulcerations.  His foot was never cold or blue.  When he had been standing for over 20 minutes, he reported that his right calf was redder than the left.   He did not have paresthesias in the right leg, but that if he had been standing for over 20 minutes at a time, his entire
right leg from the ankle to the knee felt numb and had a heavy feeling, in that it had less sensation, and that this was relieved by elevation for 30 minutes.  The Veteran was currently employed full-time as a cook and bartender and manager
of a bar and had not missed work in the last year due to illness or injury.  No special accommodations were made on his job for his varicose veins but he did
elevate the leg periodically during the day at work.  Although he was encouraged to use compression hose, he stated that he had not used them in the last year at all because they caused itching which he could not manage with lotion.  They did however, relieve the swelling.  He had no eczema of the right lower extremity.

The examiner noted that the Veteran had varicose veins and post-phlebitic syndrome.  The Veteran has aching and fatigue in his leg after prolonged standing and walking, which was relieved by elevation of the extremity and compression hosiery.  He also had persistent stasis pigmentation and persistent edema that was incompletely relieved by elevation of the extremity.  His scars were noted, but the examiner indicated that they were not painful and/or unstable and did not encompass a total area of 39 square cm. (6 square inches) or greater.  The scars were described as deep, linear, healed, and nontender.  

The Veteran's gait was antalgic and he was using a cane in his right hand.  He had varicose veins in the popliteal area of the right lower extremity and medial calf
areas.  They were not indurated or thrombosed.  The skin of his right lower extremity was warm and normal hydration and color.  His pulses in the legs were equal and strong.  There was 1+ edema of the right lower extremity with no boardlike induration.  There were no leg ulcers.  There was hyperpigmentation of the right ankle more than the left, consistent with chronic venous insufficiency.  The examiner stated that standing over 20 minutes increased the Veteran's leg edema through the day, but he could sit to an unlimited extent.  Neurological examination of the Veteran's right lower extremity was normal.  The examiner stated that there was insufficient evidence for a current chronic peripheral neuropathy or any neurological disability associated with the varicose veins of the Veteran's right leg and that his pain was not in a distribution of a peripheral nerve but was consistent with the pain of his varicose veins.

Based on the evidence, the Board concludes that the criteria for a rating in excess of 10 percent are not met or more nearly approximated for the appellate period prior to February 5, 2009.  The VA outpatient treatment records dated prior to February 5, 2009 (specifically on July 9, 2004; November 22, 2004; February 24, 2006; March 4, 2008; and February 2, 2009) revealed no findings of persistent edema, incompletely relieved by elevation of an extremity.  Although the Veteran did report pain and edema associated with standing and walking for most of the day, he indicated that it only lasted until he would lie down and that his varicose veins improved with elevation of his leg.  Thus, the evidence shows that the edema of the Veteran's right lower extremity was relieved by elevation of the extremity.  Of note, even later on VA examination in December 2009 the Veteran stated that after his February 2009 surgery he was fitted for a thigh-length right Jobst stocking, which helped reduce some of the swelling in his right lower extremity.  He also stated that the swelling was reduced with elevation of his leg, primarily at night.  Thus, a disability rating in excess of 10 percent is not warranted for the appellate period prior to February 5, 2009.  

For the appellate period from February 5, 2009, to October 26, 2011, the Board concludes that the criteria for a rating in excess of 20 percent are not met or more nearly approximated.  While the evidence of record did show persistent edema of the right lower extremity, there was no indication of persistent stasis pigmentation or eczema, to include in the VA outpatient treatment records and on VA examination in December 2009.  Thus, a disability rating in excess of 20 percent is not warranted for the appellate period from February 5, 2009, to October 26, 2011.  

However, the Board resolves doubt in the Veteran's favor and finds that as of October 27, 2011, the criteria for a 40 percent rating are more nearly approximated.  See 38 C.F.R. §§  3.102, 4.7.  On VA examination in October 2011, the examiner noted incipient stasis pigmentation or eczema on the Veteran's right leg.  However, subsequent VA treatment records suggest that this condition was in fact persistent.  For example, just two months later in December 2011 the Veteran was diagnosed as having painful varicosities and was given Vanicream for dry skin/pruritis.  In November 2012, there were findings of skin discoloration of his right lower extremity and he was diagnosed as having vascular stasis.  Similar findings were recorded in May 2013 and November 2013.  Thus, a disability rating of 40 percent is warranted for the Veteran's varicose veins of the right lower extremity as of October 27, 2011.  

For the appellate period from October 27, 2011, forward, the preponderance of the evidence is against entitlement to a disability rating in excess of 40 percent for the Veteran's varicose veins of the right lower extremity.  At no time has the Veteran been shown to have ulceration of his right lower extremity.  On VA examination in September 2014, the Veteran stated that he had not had ulcerations, and the examiner specifically noted that there were no leg ulcers.  Thus, a disability rating in excess of 40 percent is not warranted for the appellate period from October 27, 2011, forward.  

The Board has also considered whether separate ratings are warranted for any neurological symptoms/residuals and/or scars.  The Veteran has complained of numbness in his right leg.  However, on VA examination in September 2014 the Veteran stated that he had not been diagnosed with a peripheral neuropathy by a doctor.  Further, neurological examination of the Veteran's right lower extremity was normal at that time and the examiner concluded that there was insufficient evidence for a current chronic peripheral neuropathy or any neurological disability associated with the varicose veins of the Veteran's right leg and that his pain was not in a distribution of a peripheral nerve but was consistent with the pain of his varicose veins.  Thus, in the absence of any abnormal neurological findings, entitlement to a separate rating for neurological manifestations is not warranted.

With respect to the Veteran's scars, they have not been shown to be unstable or painful or to involve an area of at least 6 square inches (39 square centimeters).  See 38 C.F.R. § 4.118, DCs 7801-7805; VA examination reports dated in December 2009, October 2011, and September 2014.  Thus, entitlement to a separate, compensable rating for the scars of the Veteran's right lower extremity is not warranted.

The Board finds that an extraschedular rating is also not warranted.  A comparison of the Veteran's symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).  Specifically, his varicose vein disability is manifested by pain, persistent edema, and stasis pigmentation without ulceration.  These manifestations are contemplated by the current General Rating Formula under 38 U.S.C.A. § 4.104 (the cardiovascular system), DC 7120.  

Although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for a wide range of functional impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2014) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  No examiner or treating clinician has indicated that the Veteran's varicose vein disability is exceptional or unusual.  

Accordingly, the first step of the inquiry is not satisfied.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, assignment of an extraschedular rating is not warranted.  See id.; 38 C.F.R. § 3.321(b).


ORDER

Entitlement to a disability rating in excess of 30 percent for achalasia is denied.  

Prior to February 5, 2009, entitlement to a disability rating in excess of 10 percent for varicose veins of the right lower extremity is denied.

From February 5, 2009 to October 26, 2011, entitlement to a disability rating in excess of 20 percent for varicose veins of the right lower extremity is denied.  

From October 27, 2011, to September 8, 2014, entitlement to a disability rating of 40 percent, but not higher, for varicose veins of the right lower extremity is granted.  

From September 9, 2014 forward, entitlement to a disability rating in excess of 40 percent for varicose veins of the right lower extremity is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


